Order entered November 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00754-CR

                              OLIVER VERNON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F14-34899-Y

                                         ORDER
       Before the Court is appellant’s November 25, 2019 first motion for extension of time to

file his brief. We GRANT the motion. Appellant’s brief shall be due by December 23, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE